DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rayes (U.S. Patent # 9,738,280) in view of Hori (U.S. Patent Application Publication # 2006/0235597).

With respect to independent claim 1, reciting a vehicle control device (Rayes, figure 1) comprising: 
a first detection unit that detects a traveling state including at least a position and a speed of a host vehicle (Rayes figure 1, vehicle speed sensor 20 and step 90 of figure 8);
a merging detection unit that detects that the host vehicle approaches within a predetermined area of a merging point on a road in which a merging road and a main road join together at the merging point when the host vehicle travels on the merging road toward the merging point (Rayes flowchart of figure 9 and col. 1, lines 31-58 wrt an adaptive cruise control to account for merging vehicles when entering a highway using an on-ramp as shown in figure 10);
a second detection unit that detects a speed of a lane flow by another vehicle that travels on the main road toward the merging point (steps 94, 96, 99 of figure 8 wrt vehicle merge distance and speed);
	a position detection unit that sets a pre-merging point as a virtual point moving on the main road toward the merging point according to the lane flow, the pre-merging point reaching the merging point when the host vehicle reaches the merging point, and obtains a position of the pre-merging point on the main road at a present time based on a time required for the host vehicle to reach the merging point and the speed of the lane flow on the main road when the host vehicle approaches within the predetermined area of the merging point (figure 3 step 60 wrt image data and radar data 76 as well as figures 5a and 5b showing a merge point); and
a display control unit that controls a display device to display the position of the host vehicle on the merging road at the present time and the position of the pre-merging point on the main road at the present time (col. 1, line 48 through col 2, line 9 wrt automatic cruise control on-ramp entry and col. 2, line 60 through col. 3, line 67 wrt an imaging device 16 and GPS type navigation display for navigational information and merging lanes, where col. 1, lines Yamamoto et al. lines 42-66 teach synthesis of photographed images of the periphery of a vehicle as a birds-eye view), wherein:
the display control unit determines based on the speed and position of the other vehicle on the main road whether there is sufficient space on the main road for the host vehicle to join the main road (col. 6, line 64 through col. 7, line 23).
Rayes fails to disclose that when there is sufficient space, the display control unit displays the pre-merging point not to overlap the other vehicle; and when there is not sufficient space, the display control unit does not display the pre-merging point.

In the same field of endeavor, Hori discloses that when there is sufficient space, the display control unit displays the pre-merging point not to overlap the other vehicle (figs 5-6, Paragraph 52, 63-66, claim 4, etc: when there is sufficient space, display the pre-merging point (rectangle)); and when there is not sufficient space, the display control unit does not display the pre-merging point (fig 7, Paragraph 52, 63-66, claim 4, etc: when there is not sufficient space, do not display the pre-merging point (rectangle)).
It would have been obvious before the effective filing date of the claimed invention to modify Rayes to do so, as taught by Hori, in order to facilitate merging by providing simple visual indication of whether there is sufficient space for merging (figs 5-7, Paragraph 52, 63-66, claim 4, etc).
Hori also discloses a display control unit that controls a display device to display the position of the host vehicle on the merging road at the present time and the position of the pre-merging point on the main road at the present time (figs 5-6, Paragraph 52, 63-66, claim 4, etc); and that the display control unit determines based on the speed and position of the other vehicle on the main road whether there is sufficient space on the main road for the host vehicle to join the main road (P50, etc).

With respect to dependent claim 2, reciting the vehicle control device according to claim 1, wherein: 
the display control unit determines whether there is sufficient space on the main road for the host vehicle to join the main road by deciding whether a display of the pre-merging point overlaps a display of the other vehicle (Hori figs 5-7, Paragraph 52, 63-66, claim 4, etc: obvious to reverse steps).

With respect to dependent claim 3, reciting the vehicle control device according to claim 1, wherein: 
a length of the display of the pre-merging point corresponds to an actual distance of the pre-merging point (Hori figs 5-7, etc); and 
a length of the display between the other vehicle and a further other vehicle corresponds to an actual distance between the other vehicle and the further other vehicle (Hori figs 5-7, etc).


3.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rayes (U.S. Patent # 9,738,280) in view of Taner (U.S. Patent Application Publication # 2012/0188374).

With respect to independent claim 1, reciting a vehicle control device (Rayes, figure 1) comprising: 
a first detection unit that detects a traveling state including at least a position and a speed of a host vehicle (Rayes figure 1, vehicle speed sensor 20 and step 90 of figure 8);
a merging detection unit that detects that the host vehicle approaches within a predetermined area of a merging point on a road in which a merging road and a main road join together at the merging point when the host vehicle travels on the merging road toward the merging point (Rayes flowchart of figure 9 and col. 1, lines 31-58 wrt an adaptive cruise control to account for merging vehicles when entering a highway using an on-ramp as shown in figure 10);
a second detection unit that detects a speed of a lane flow by another vehicle that travels on the main road toward the merging point (steps 94, 96, 99 of figure 8 wrt vehicle merge distance and speed);
	a position detection unit that sets a pre-merging point as a virtual point moving on the main road toward the merging point according to the lane flow, the pre-merging point reaching the merging point when the host vehicle reaches the merging point, and obtains a position of the pre-merging point on the main road at a present time based on a time required for the host vehicle to reach the merging point and the speed of the lane flow on the main road when the host vehicle approaches within the predetermined area of the merging point (figure 3 step 60 wrt image data and radar data 76 as well as figures 5a and 5b showing a merge point); and
a display control unit that controls a display device to display the position of the host vehicle on the merging road at the present time and the position of the pre-merging point on the main road at the present time (col. 1, line 48 through col 2, line 9 wrt automatic cruise control on-ramp entry and col. 2, line 60 through col. 3, line 67 wrt an imaging device 16 and GPS type navigation display for navigational information and merging lanes, where col. 1, lines Yamamoto et al. lines 42-66 teach synthesis of photographed images of the periphery of a vehicle as a birds-eye view), wherein:
the display control unit determines based on the speed and position of the other vehicle on the main road whether there is sufficient space on the main road for the host vehicle to join the main road (col. 6, line 64 through col. 7, line 23).
Rayes fails to disclose that when there is sufficient space, the display control unit displays the pre-merging point not to overlap the other vehicle; and when there is not sufficient space, the display control unit does not display the pre-merging point.

In the same field of endeavor, Taner discloses that when there is sufficient space, the display control unit displays the pre-merging point not to overlap the other vehicle (P13, 37, etc: when there is sufficient space, display the pre-merging point marked and highlighted in the camera images); and when there is not sufficient space, the display control unit does not display the pre-merging point (P13, 37, etc: when there is not sufficient space, do not display any pre-merging point).
It would have been obvious before the effective filing date of the claimed invention to modify Rayes to do so, as taught by Taner, in order to facilitate merging by providing simple visual indication of whether there is sufficient space for merging (P13, 37, etc).
Taner also discloses a display control unit that controls a display device to display the position of the host vehicle (implicit from camera position) on the merging road at the present time and the position of the pre-merging point on the main road at the present time (P13, 37, etc); and that the display control unit determines based on the speed and position of the other vehicle on the main road whether there is sufficient space on the main road for the host vehicle to join the main road (P13, 37, etc).

With respect to dependent claim 3, reciting the vehicle control device according to claim 1, wherein: 
a length of the display of the pre-merging point corresponds to an actual distance of the pre-merging point (Taner P13, 37, etc: pre-merging point marked and highlighted in the camera images); and 
a length of the display between the other vehicle and a further other vehicle corresponds to an actual distance between the other vehicle and the further other vehicle (Taner P13, 37, etc: camera images displayed).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
July 16, 2022